DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I of heating the thin film layer to a sublimation temperature in the reply filed on 01/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2012/0228617) in view of Fucetola et al. (US 2015/0053337) and Kim et al. (US 2017/0154934).
Regarding Claim 1, Ko et al. teach a stripping method of an OLED display device (a method of manufacturing a flexible display device; Abstract), comprising: coating a thin film layer (21; Fig. 3A, [0071]) on a side (the top side) of a carrier substrate (110; Fig. 3A, [0071]), wherein the carrier substrate (110) is one of a glass plate, an acrylic plate and a metal plate (glass plate; [0049]); forming a substrate layer (23; Fig. 3A, [0071]) on the thin film layer (21); forming a light emitting layer (240; Fig. 3A, [0054]); forming an encapsulation layer (250; Fig. 3A, [0054]) on the light-emitting layer (240); and heating the thin film layer (21; [0075]) to thereby make the substrate layer (23) be peeled off (separated, see Fig. 5) from the carrier substrate (110) to obtain an OLED display device (201 including OLED 240; Fig. 3C, [0075, 0054]).
Ko et al. do not teach a material of the thin film layer is at least one of naphthalene and phosphorus pentachloride; forming a low-temperature polysilicon layer on the substrate layer; forming a light-emitting layer on the low-temperature polysilicon layer, heating the thin film layer to a sublimation temperature of the thin film layer between 30°C and 200°C.
In the same field of endeavor of substrate bonding, Fucetola et al. teach a material of the thin film layer (15, the adhesive bonding the substrates; [0044]) is at least one of naphthalene 
Ko et al. teach all the claimed elements except that Ko et al. is using polyimide ([0024]) and its heating process for bonding and separating the substrates (Figs. 3A and 3C; [0071, 0075]) rather than naphthalene.
In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polyimide with its heating process) for another known equivalent element (naphthalene with its heating process) resulting in the predictable result of bonding and separating the substrates (KSR rationales B). 
In the same field of endeavor of display devices, Kim et al. teach forming a low-temperature polysilicon layer (110a; Fig. 18; [0086]) on the substrate layer (100; Fig. 18, [0062]); forming a light-emitting layer (190; Fig. 18, [0105]) on the low-temperature polysilicon layer (110a; Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ko et al., Fucetola et al. and Kim et 
Regarding Claim 2, Ko et al. teach the stripping method of an OLED display device according to claim 1, wherein the encapsulation layer (250) comprises SixOy and/or SiN (silicon oxide; [0056]).
Ko et al. do not teach where x ≥ 1 and y ≥ 1.
Ko et al. teach silicon oxide, i.e. SixOy, where x > 0 and y > 0, which overlapped the claimed range of x ≥ 1 and y ≥ 1 that established a prima facie case of obviousness. (MPEP 2144.05)
Regarding Claim 5, Ko et al. teach the stripping method of an OLED display device according to claim 1, wherein a thickness of the thin film layer (21; [0072]) is nanometer level or micrometer level (micrometer level; 21 may be equal to the heat penetration depth of the flexible substrate 210, which is about 10 µm; [0067, 0072]). 
Regarding Claim 6, Ko et al. teach the stripping method of an OLED display device according to claim 1, wherein the substrate layer (23) is a transparent film made of at least one  material selected from the group consisting of polyethylene, polypropylene, polystyrene, polyethylene terephthalate, polyethylene naphthalate and polyimide (polyimide, a transparent material, same material as 210; [0072, 0050]). 
Regarding Claim 7
Regarding Claim 8, Ko et al. teach the stripping method of an OLED display device according to claim 1, wherein the step of heating the thin film layer (21; [0075]) to thereby make the substrate layer (23) be peeled off  (separated, see Fig. 5) from the carrier substrate (110) to obtain an OLED display device (201 including OLED 240; Fig. 3C, [0075, 0054]) comprising: heating the thin film layer (21; [0075]). 
Ko et al. do not teach heating the thin film layer to a sublimation temperature of the thin film layer between 30°C and 200°C, heating the thin film layer to the sublimation temperature of the thin film layer; and performing a vacuum assisted processing.
In the same field of endeavor of substrate bonding, Fucetola et al. teach heating the thin film layer (15; [0044]) to a sublimation temperature of the thin film layer (sublimation temperature of 15 of naphthalene; [0044, 0048]) between 30°C and 200°C (80°C as evident from col. 6, line 24-25 of Leong et al., US 5,686,091), heating the thin film layer (15; [0044]) to the sublimation temperature of the thin film layer (sublimation temperature of 15 of naphthalene; [0044, 0048]); and performing a vacuum assisted processing (lower the pressure; [0044]).
Ko et al. teach all the claimed elements except that Ko et al. is using polyimide ([0024]) and its heating process for bonding and separating the substrates (Figs. 3A and 3C; [0071, 0075]) rather than naphthalene.
In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.

Regarding Claim 10, Ko et al. teach a stripping method of an OLED display device (a method of manufacturing a flexible display device; Abstract), comprising: coating a thin film layer (21; Fig. 3A, [0071]) on a side (the top side) of a carrier substrate (110; Fig. 3A, [0071]), wherein the carrier substrate (110) is one of a glass plate, an acrylic plate and a metal plate (glass plate; [0049]); forming a substrate layer (23; Fig. 3A, [0071]) on the thin film layer (21); forming a light emitting layer (240; Fig. 3A, [0054]); forming an encapsulation layer (250; Fig. 3A, [0054]) on the light-emitting layer (240); and heating the thin film layer (21; [0075]) to thereby make the substrate layer (23) be peeled off (separated, see Fig. 5) from the carrier substrate (110) to obtain an OLED display device (201 including OLED 240; Fig. 3C, [0075, 0054]); wherein the encapsulation layer (250) comprises SixOy and/or SiN (silicon oxide; [0056]).
Ko et al. do not teach a material of the thin film layer is at least one of naphthalene and phosphorus pentachloride, forming a low-temperature polysilicon layer on the substrate layer; forming a light-emitting layer on the low-temperature polysilicon layer, heating the thin film layer to a sublimation temperature of the thin film layer; where x ≥ 1 and y ≥ 1.
In the same field of endeavor of substrate bonding, Fucetola et al. teach a material of the thin film layer (15, the adhesive bonding the substrates; [0044]) is at least one of naphthalene and phosphorus pentachloride (naphthalene, [0048]), heating the thin film layer (15; [0044]) to a sublimation temperature of the thin film layer (sublimation temperature of 15 of naphthalene; [0044, 0048]).

In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polyimide with its heating process) for another known equivalent element (naphthalene with its heating process) resulting in the predictable result of bonding and separating the substrates (KSR rationales B). 
In the same field of endeavor of display devices, Kim et al. teach forming a low-temperature polysilicon layer (110a; Fig. 18; [0086]) on the substrate layer (100; Fig. 18, [0062]); forming a light-emitting layer (190; Fig. 18, [0105]) on the low-temperature polysilicon layer (110a; Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ko et al., Fucetola et al. and Kim et al., and to include low-temperature polysilicon layer as taught by Kim et al., because the low-temperature polysilicon layer can be used as the active patterns of the thin film transistors of the display device as taught by Kim et al. ([0061]). 
xOy, where x > 0 and y > 0, which overlapped the claimed range of x ≥ 1 and y ≥ 1 that established a prima facie case of obviousness. (MPEP 2144.05)
Regarding Claim 13, Ko et al. teach the stripping method of an OLED display device according to claim 10, wherein a thickness of the thin film layer (21; [0072]) is nanometer level or micrometer level (micrometer level; 21 may be equal to the heat penetration depth of the flexible substrate 210, which is about 10 µm; [0067, 0072]). 
Regarding Claim 14, Ko et al. teach the stripping method of an OLED display device according to claim 10, wherein the substrate layer (23) is a transparent film made of at least one  material selected from the group consisting of polyethylene, polypropylene, polystyrene, polyethylene terephthalate, polyethylene naphthalate and polyimide (polyimide, a transparent material, same material as 210; [0072, 0050]). 
Regarding Claim 15, Ko et al. teach the stripping method of an OLED display device according to claim 10, wherein the light-emitting layer (240) comprises an organic electroluminescent (EL) layer (26; Fig. 15, [0101]). 
Regarding Claim 16, Ko et al. teach the stripping method of an OLED display device according to claim 10, wherein the step of heating the thin film layer (21; [0075]) to thereby make the substrate layer (23) be peeled off (separated, see Fig. 5) from the carrier substrate (110) to obtain an OLED display device (201 including OLED 240; Fig. 3C, [0075, 0054]) further comprising:. 
Ko et al. do not teach heating the thin film layer to a sublimation temperature of the thin film layer, performing a vacuum assisted processing.

Ko et al. teach all the claimed elements except that Ko et al. is using polyimide ([0024]) and its heating process for bonding and separating the substrates (Figs. 3A and 3C; [0071, 0075]) rather than naphthalene.
In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polyimide with its heating process) for another known equivalent element (naphthalene with its heating process) resulting in the predictable result of bonding and separating the substrates (KSR rationales B). 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al., Fucetola et al., and Kim et al. as applied to claims 2 and 10 above, and further in view of Lu et al. (US 2012/0237777).
Regarding Claims 9 and 17, Ko et al. teach wherein when the carrier substrate (110) is a glass plate ([0049]), a surface of the glass plate (the top surface of 110) coated with the thin film layer (21; Fig. 3A). 

In the same field of endeavor of coating methods, Lu et al. teach a surface of the glass plate (the surface of the substrate which can be a glass substrate; [0025, 0030]) is plasma-treated to increase the number of hydroxyl groups and the roughness of the surface thereof ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ko et al., Fucetola et al., Kim et al. and Lu et al., and to use the surface plasma treatment on the glass substrate as taught by Lu et al., because the surface plasma treatment can provide a durable anti-fouling coating as taught by Lu et al. ([0018]). 
Regarding Claim 18, Ko et al. teach a stripping method of an OLED display device (a method of manufacturing a flexible display device; Abstract), comprising: coating a thin film layer (21; Fig. 3A, [0071]) on a side (the top side) of a carrier substrate (110; Fig. 3A, [0071]), wherein the thin film layer (21) is used as a sacrificial layer ([0071]); forming a substrate layer (23; Fig. 3A, [0071]) on the thin film layer (21); forming a light emitting layer (240; Fig. 3A, [0054]);  forming an encapsulation layer (250; Fig. 3A, [0054]) on the light-emitting layer (240); and heating the thin film layer (21; [0075]) to thereby make the substrate layer (23) be peeled off (separated, see Fig. 5) from the carrier substrate (110) to obtain an OLED display device (201 including OLED 240; Fig. 3C, [0075, 0054]).
Ko et al. do not teach forming a low-temperature polysilicon layer on the substrate layer; forming a light-emitting layer on the low-temperature polysilicon layer; heating the thin film layer to a sublimation temperature of the thin film layer between 30°C and 200°C.

Ko et al. teach all the claimed elements except that Ko et al. is using polyimide ([0024]) and its heating process for bonding and separating the substrates (Figs. 3A and 3C; [0071, 0075]) rather than naphthalene.
In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polyimide with its heating process) for another known equivalent element (naphthalene with its heating process) resulting in the predictable result of bonding and separating the substrates (KSR rationales B). 
In the same field of endeavor of display devices, Kim et al. teach forming a low-temperature polysilicon layer (110a; Fig. 18; [0086]) on the substrate layer (100; Fig. 18, [0062]); forming a light-emitting layer (190; Fig. 18, [0105]) on the low-temperature polysilicon layer (110a; Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ko et al., Fucetola et al. and Kim et 
Regarding Claim 19, Ko et al. teach the stripping method of an OLED display device according to claim 18, wherein the thin film layer (21).
Ko et al. do not teach the thin film layer is made of at least one of naphthalene and phosphorus pentachloride.
In the same field of endeavor of substrate bonding, Fucetola et al. teach the thin film layer (15, the adhesive bonding the substrates; [0044]) is made of at least one of naphthalene and phosphorus pentachloride (naphthalene, [0048]).
Ko et al. teach all the claimed elements except that Ko et al. is using polyimide ([0024]) and its heating process for bonding and separating the substrates (Figs. 3A and 3C; [0071, 0075]) rather than naphthalene.
In the same field of endeavor of semiconductor manufacturing, Fucetola et al. teaches using naphthalene ([0048]) and its heating process for bonding and separating the substrates (Figs. 3A, 3B, [0039, 0044, 0048]).  
One of ordinary skill in the art would have recognized that polyimide with its heating process and naphthalene with its heating process are known equivalents for bonding and separating the substrates within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polyimide with its heating process) for another known equivalent element (naphthalene with its heating process) resulting in the predictable result of bonding and separating the substrates (KSR rationales B). 

Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/9/2021